Opinion issued August 14, 2014




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                           ————————————
                            NO. 01-14-00483-CR
                          ———————————
                 KEITH EDWARD GRIMMETT, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 174th District Court
                          Harris County, Texas
                      Trial Court Case No. 1369980


                        MEMORANDUM OPINION

         Appellant, Keith Edward Grimmett, attempts to appeal his March 17,

2014 conviction for murder. Under Texas Rule of Appellate Procedure 26.2(a), a
notice of appeal was due on or before April 16, 2014. See TEX. R. APP. P. 26.2(a).

Appellant filed his notice of appeal on June 5, 2014.1

         A notice of appeal that complies with the requirements of Rule 26 is

essential to vest this court with jurisdiction. See Slaton v. State, 981 S.W.2d 208,

210 (Tex. Crim. App. 1998). The court of criminal appeals has expressly held that

without a timely filed notice of appeal or motion for extension of time we cannot

exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996); see also Slaton, 981 S.W.2d at 210.

      Because the notice of appeal in this case was untimely, we have no basis for

jurisdiction over this appeal. Accordingly, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 43.2(f); Slaton, 981 S.W.2d at 210; Olivo, 918
S.W.2d at 523. We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appellant included an unsworn declaration with his notice of appeal, which
      reflects that it was executed on May 23, 2014. Nevertheless, even if the notice of
      appeal was handed to prison officials, and therefore would be considered filed, on
      May 23, 2014, the notice was untimely. See TEX. R. APP. P. 9.2(b), 26.2(a);
      Campbell v. State, 320 S.W.3d 338, 342 (Tex. Crim. App. 2010).
                                           2